Citation Nr: 0612170	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  03-28 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1960 to August 
1968.

When this matter was previously before the Board of Veterans' 
Appeals (Board) in April 2005, it was remanded to the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA) for additional 
development.  The case is now before the Board for final 
appellate consideration.

During a December 2004 Travel Board hearing, the veteran 
expressed disagreement with an August 2004 rating decision, 
which in part denied service connection to bipolar disorder.  
In the Board's April 2005 remand of the claim pertaining to 
PTSD, the veteran was advised that his oral disagreement as 
to the August 2004 rating decision did not constitute a valid 
notice of disagreement, as it was not filed with the RO.  
Beyrle v. Brown, 9 Vet. App. 24, 28 (1996); See Gallegos v. 
Principi, 283 F. 3d 1309 (2002) [Observing that a valid 
Notice of Disagreement must (1) express disagreement with a 
specific determination of the agency of original 
jurisdiction; (2) be filed in writing; (3) be filed with the 
RO; (4) be filed within one year after the date of mailing of 
notice of the RO's decision, and; (5) be filed by the 
claimant or the claimant's representative.].  

Through his representative, the veteran presently argues in 
part his entitlement to service connection for bipolar 
disorder.  To the extent that the assertions bear upon the 
question of PTSD, they are addressed below.  To the extent 
that the assertions bear upon the question of service 
connection for bipolar disorder, the question of whether new 
and material evidence has been submitted to reopen the claim 
of service connection for bipolar disorder is REFERRED to the 
RO for appropriate action.  See also August 2005 VA mental 
disorders examination.  



FINDING OF FACT

The veteran is not diagnosed with PTSD.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA must apprise the veteran of the evidence needed to 
substantiate a claim for benefits, and further allocate the 
responsibility for obtaining such evidence.  Additionally, VA 
must advise the veteran to submit any evidence that pertains 
to a claim.  The law further provides that VA will make 
reasonable efforts to assist a veteran in obtaining the 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

By rating decisions dated October 2002 and March 2003, the RO 
denied the veteran's claim for service connection for PTSD.  
An April 2005 post-remand RO letter fully provided notice of 
elements of the evidence required to substantiate claims for 
service connection and advised the veteran of the allocation 
of  responsibility for obtaining such evidence.  Subsequent 
to the VA's advisement to the veteran of what evidence would 
substantiate the claim, the allocation of responsibility for 
obtaining such evidence, and advising the veteran that he 
should submit all relevant evidence, de novo review of the 
claim was accomplished in December 2005, and a Supplemental 
Statement of the Case was issued.  

The rating decisions on appeal, the September 2003 Statement 
of the Case ("SOC"), and the December 2005 Supplemental 
Statement of the Case ("SSOC") provided the veteran with 
specific information as to why the claim was being denied and 
of the evidence that was lacking.  The September 2003 SOC and 
December 2005 SSOC supplied the veteran with the complete 
text of 38 C.F.R. § 3.159(b)(1), concerning the need for the 
veteran to provide any evidence pertaining to the claim.

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit his available private medical 
records or authorize VA to obtain those records on his 
behalf.  The veteran did not authorize the VA to obtain or 
provide private medical records.  However, the veteran 
indicated that he had been treated by Huntington, West 
Virginia, Clarksburg, West Virginia, and Lexington, Kentucky 
VA health facilities and the treatment records were received 
and reviewed through June 2005.  

In addition, as ordered by the Board's April 2005 remand, the 
VA attempted to retrieve the veteran's Social Security 
Administration (SSA) medical records, but the SSA replied 
that the veteran's SSA folder had been destroyed.  The RO 
reviewed all VA treatment records and issued an SOC in 
September 2003 and an SSOC in December 2005.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA examinations 
were provided to the veteran in February 2003 and August 
2005.

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support his claim, and the 
record is ready for appellate review.


Analysis

The veteran seeks service connection for PTSD, which he 
contends stems from his service in Vietnam.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Regarding PTSD, a grant of service 
connection requires (1) medical evidence establishing a 
diagnosis of the condition; (2) credible supporting evidence 
that the claimed in-service stressor occurred; and (3) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).
 
The veteran's VA medical records show numerous hospital 
admissions and outpatient visits for psychiatric disorders.  
The diagnostic assessments on these occasions included PTSD, 
bipolar disorder, manic-depressive disorder, and dysthymia.  
However, VA examinations in both February 2003 and August 
2005 expressly ruled out a current diagnosis of PTSD and 
diagnosed the veteran with bipolar disorder.
The veteran has argued that the benefit of the doubt doctrine 
should be employed in his favor, because the evidence does 
not preponderate against the claim and is in relative 
balance.  He notes that prior to the claim being reopened and 
denied by the RO in March 2003, he had been diagnosed on 
numerous occasions as having PTSD, while having no verified 
stressors.  He further contends that when appropriate 
authorities corroborated his claimed stressors, he was found 
not to have PTSD.
Thus, he argues, he has both confirmed stressors and a 
diagnosis of the disorder in question.  

However, the Board's review of the record indicates that at 
the time the veteran was treated for PTSD, the diagnosis of 
the disorder had long been in doubt.  For example, in a 
November 1985 psychiatric report generated by the Presteria 
Medical Center, a private mental health care professional 
ruled out PTSD - such was the basis of a June 1986 Board 
decision that denied service connection for the disorder.  

Evidence generated subsequent to the Board's June 1986 action 
includes no comprehensive VA or private medical examinations, 
with a view towards ascertaining a diagnosis, indicating a 
substantiated diagnosis of PTSD.  Instead, the essential 
focus of the medical treatment providers', apparently relied 
upon presently by the veteran, was towards determining 
treatment for PTSD.  Such is evidenced by numerous entries 
indicating the in-hospital progress of the veteran, various 
adjustments to medication and treatment modalities.  See 
Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that 
evidence of the veteran's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service).  

The August 2005 VA examination did not focus upon treatment, 
but instead was directed towards ascertaining whether the 
veteran had PTSD.  The August 2005 VA examiner reviewed the 
case file in depth, and noted the veteran's extensive mental 
health history; the veteran's prior reports; adjudicative 
decisions; military history and other relevant data.  
Specifically, the August 2005 VA examiner noted that the 
veteran claimed some PTSD symptoms that the veteran had not 
reported to other mental health providers in the case file, 
including the February 2003 VA examiner; that while the 
veteran subjectively stated symptoms of PTSD, the examiner 
did not see any clear evidence that sufficient symptoms were 
verifiable to support a diagnosis of PTSD; that the veteran's 
verifiable symptoms were also consistent with bipolar 
disorder; that the veteran's past medical history based on 
his case file was not consistent with PTSD; and that the 
veteran has bipolar disorder and no other psychiatric 
disorder.

The preponderance of the competent medical opinion evidence 
does not support a finding that the veteran has PTSD.  Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].

The August 2005 VA examination is particularly probative, as 
it was conducted with a full review of all of the evidence of 
record at the time of the examination as well as after an 
interview with the veteran.  Shipwash v. Brown, 8 Vet. App. 
218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 
(1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).

Thus, the medical evidence of record contains no current 
diagnosis of PTSD for the veteran.  It is well-settled that 
the law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability-the first prong of a successful 
claim of service connection.  In the absence of proof of a 
present disability, there is no valid claim presented.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Although the veteran and his representative may believe that 
the veteran has PTSD, it is well-established that lay 
persons, such as the veteran and his representative, are not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and such opinion is entitled 
to no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Because the preponderance of the competent medical evidence 
is against the claim for PTSD on the basis that the veteran 
does not have the disorder in question, the Board need not 
address the remaining two prongs of a claim of service 
connection for PTSD, and the claim will be denied.

The Board has carefully considered the veteran's contention 
that the August 2005 VA mental disorders examination was not 
conducted in accordance with the Board's April 2005 remand 
directives.  Specifically, the veteran, through his service 
representative, asserts that the RO failed to comply with the 
Board's April 2005 remand order by not providing an opinion 
whether any diagnosed psychiatric disorder was related to the 
veteran's active duty service.  

However, the record establishes that the RO's failure to 
consider other psychiatric disorders was not error because 
the August 2005 VA examiner diagnosed the veteran with 
bipolar disorder - a claim of service connection for which 
was specifically denied by rating decision dated July 2004, 
and to which the veteran did not file a timely notice of 
disagreement.  

In its April 2005 remand, the Board was compelled under its 
broad authority to fully develop claims to fully investigate 
the veteran's mental status - however, that the Board tasked 
medical experts to provide opinions is not tantamount to 
providing the Board with jurisdiction over a claim upon which 
the requirements for appellate review have not been met.  

The record shows that in May 2004, the veteran, while 
acknowledging that his original claim for service connection 
for PTSD was in appellate status, expressly requested that 
the RO separately consider bipolar disorder from PTSD when 
reviewing his service connection claims.  Such a request was 
not only complied with on the basis that it was of the 
veteran's volition, but it was also based upon the law.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996)((Holding in 
part that a claim based on the diagnosis of a new mental 
disorder stated a new claim when the new disorder had not 
been diagnosed and considered at the time of the prior Notice 
of Disagreement (NOD)).  
The RO complied with this request, treating bipolar disorder 
as a new claim and issuing a separate decision denying 
service connection for bipolar disorder in August 2004.  In 
this circumstance, the proper course of action as to any 
information as to the identity or source of a new psychiatric 
disorder is to refer such information to the RO.  

ORDER

Service connection for PTSD is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


